DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections have been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of Sumida in view of Korling.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark, et al. (US 20180031175 A1.)
Regarding claim 19, Stark, et al. (hereafter, “Stark”) discloses a swing for supporting a camera (100), comprising:
an annular swing body (112);

a hinge (yoke, 110) connecting the locking member to the swing body (assembly shown in Fig. 2) and resiliently biasing the locking member toward the first position (yoke provides at least some opposing force pushing against the locking thumb screw 120), and
wherein the locking member (120) comprises one or more of: a rough surface finish (a screw is inherently ridged so as to interlock with the receiving hole; these ridges provide a rough surface finish.)

Regarding claim 23, Stark discloses claim 19, wherein the locking member (120) comprises a curved groove formed in a surface of the locking member (locking thumb screw 120 is shown to have a curved groove to receive a screwdriver, Fig. 2.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 9473606 B1) in view of Korling (US 4341452 A.)
	Regarding claim 13, Sumida discloses an apparatus (Fig. 1) comprising:
a camera (S) defining an azimuth axis (inherent optical axis of camera);
a swing supporting the camera (34);
a yoke (pivot joint, 28) rotatably coupled to the swing about a tilt axis (E), wherein the swing is rotatable to the yoke about the tilt axis (shown in Figs. 4/5); and
a locking member attached to the swing (36) and movable between a first position (first position shown in Fig. 1) and a second position (extended second position shown in Fig. 2 to receive the smartphone S; extension along line F shown in Fig. 1) in which the locking member contacts the camera (shown in Fig. 3 where the resilient arm holds the smartphone S in place), and
wherein the locking member (36) comprises a first portion (38) for increasing friction between the locking member and the camera (resilient pad 38 rests between the upper arm 36 and smartphone S), and wherein the first portion is positioned such that, when the locking member is in the second position, the first portion contacts the camera (when the camera is placed in the saddle 35, the upper arm 36 contacts the smartphone S.)

Despite the above, the reference fails to specifically disclose that the camera is rotatable relative to the swing about the azimuth axis, as required by the instant claim.  
Korling discloses a camera mount (10) that is screwed onto a base (16), similar to Sumida.  Additionally, Korling discloses that the camera mount is rotatable in three axes (axes A/B/C, shown in Fig. 3.)  Korling further discloses that the mount can rotate the camera relative to the azimuth axis (lens axis C shown in Fig. 3, where the camera is rotated into portrait position compared to landscape position of Fig. 1.)
This type of mount can similarly be used with Sumida.  By including a mount rotatable not only to pitch/yaw axes as are currently disclosed in Sumida but also to the roll axis as disclosed in Korling, the user can position the camera exactly as he wishes to in order to obtain the desired shot.  Therefore, it would be obvious to one of ordinary skill in the art to modify the mount of Sumida with the ability to rotate on three axes as taught by Korling in order to allow the user to capture a desired shot at a desired position.

Regarding claim 14, the combination satisfies claim 13, wherein Sumida discloses the first portion comprises one or more of: foam; an elastomer; and a rough surface finish (resilient pad, 38, comprises foam rubber, [c. 9, ln. 6.])

Regarding claim 15, the combination satisfies claim 13, wherein Sumida discloses the locking member further comprises a second portion (upper portion of upper arm, 36; Fig. 12), and wherein the first portion (resilient pad, 38) is positioned 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 9473606 B1) in view of Korling (US 4341452 A) and further in view of Minn, et al. (US 20180244211 A1.)
Regarding claim 16, the combination of Sumida and Korling satisfies claim 15.  Additionally, Sumida discloses wherein the first portion comprises foam (foam rubber, [c. 9, ln. 6]), and wherein the foam is positioned between the second portion and the camera (positioning shown in Fig. 12).
However, the combination fails to specifically disclose that the second portion comprises a non-foam material, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Minn, et al. (hereafter, “Minn.”)
Minn discloses a portable device holder with a mounting clamp and gripping portion (resilient pad), similar to Sumida.  Additionally, Minn discloses that the adjustable clamping element 102 is formed of rubber, plastic, metal, or composite material that is rigid, semi-rigid, or textured [0059.]  Additionally, Minn discloses that the clamping element 102 has a gripping portion, similar to the resilient pad of Sumida, in order to increase friction between the gripping surface and a surface of the secured device [0037.]

Therefore, it would be obvious to one of ordinary skill in the art to manufacture the clamp of Sumida with the materials as disclosed in Minn in order to make a rigid smartphone holder at low-cost.

Allowable Subject Matter
Claims 1, 4, 5, 7 - 12, 21, 22, and 24 - 28 are allowed.
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an apparatus comprising:
a camera defining an azimuth axis;
a swing supporting the camera, wherein the camera is rotatable relative to the swing about the azimuth axis;
a yoke rotatably coupled to the swing about a tilt axis, wherein the swing is rotatable relative to the yoke about the tilt axis; and
a locking member attached to the swing and movable between a first position and a second position in which the locking member contacts the camera; and

wherein:
the locking device comprises an elongate member;
the apparatus further comprise an aperture facing at least a portion of the locking member such that when the elongate member is inserted through the aperture and toward the locking member the elongate member will contact the locking member; and
the elongate member and the aperture are sized such that, when the elongate member is inserted through the aperture and is moved into contact with the locking member, a spring force exerted by the locking member on the elongate member is less than a frictional force exerted between the elongate member and the aperture.
Accordingly, the claim is considered allowable.

Regarding claim 7, the prior art of record fails to disclose or reasonably suggest an apparatus comprising:
a camera defining an azimuth axis;
a swing supporting the camera, wherein the camera is rotatable relative to the swing about the azimuth axis;
a yoke rotatably coupled to the swing about a tilt axis, wherein the swing is rotatable relative to the yoke about the tilt axis;

a locking device moveable into contact with the locking member for displacing the locking member from the first position to the second position, and
wherein:
the locking device comprises an elongate member;
the apparatus further comprise an aperture facing at least a portion of the locking member such that when the elongate member is inserted through the aperture and toward the locking member the elongate member will contact the locking member; and
the locking member is shaped such that a line extending perpendicularly through the aperture and toward the locking member forms an angle with a surface of the locking member of about 85 to about 95 degrees.
Accordingly, the claim is considered allowable.

Regarding claim 21, the prior art of record fails to disclose or reasonably suggest a swing for supporting a camera, comprising:
an annular swing body;
a locking member movable between a first position and a second position; and
a hinge connecting the locking member to the swing body and resiliently biasing the locking member toward the first position, and


While Stark does disclose some of these limitations as discussed in the rejection claim 19, it does not appear possible to modify the teachings of Stark with the element requiring a foam and non-foam material without hindsight reasoning.  Therefore, this claim is considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698